UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1926


CHARLES W. PENLAND, SR.; MARY PENLAND,

                  Plaintiffs - Appellants,

             v.

GOVERNOR OF SOUTH CAROLINA; STATE OF SOUTH CAROLINA TAX
DIVISION, of the South Carolina Department of Revenue;
CREDIT BUREAU, INCORPORATED; RECEIVER SAAD, in case number
7-05-cr-71,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03241-HMH)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., and Mary Penland, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles W. Penland, Sr., and Mary Penland appeal the

district     court’s     order   accepting        the     magistrate     judge’s

recommendation    and    dismissing      their    civil    action.      We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                       See

Penland v. Governor of S.C., No. 6:07-cv-03241-HMH (D.S.C. Aug.

12, 2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in   the    materials

before   the   court    and   argument    would    not    aid   the   decisional

process.



                                                                        AFFIRMED




                                      2